Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kramer et al (US 20090288766 A1).
Kramer discloses heat-curable epoxy resin compositions comprising an epoxy resin with more than one epoxide group per molecule and at least one curing agent B for epoxy resins and at least one  terminally blocked polyurethane prepolymer of formula (I):

    PNG
    media_image1.png
    120
    203
    media_image1.png
    Greyscale
[abstract, 0013]
Wherein the terminal groups R2 are the same as those in present claims 2-3 [0030] and exemplified by cardanol [Table 1, 0155] which reads on the last group of claim 3, -O-R18 wherein R18 is an aralkyl group. The polyurethane prepolymer reads on the claimed toughness improver and is added in the Composition 1 so that the weight ratio of epoxy resin to polyurethane prepolymer (toughness improver) is 7.2/12.0 = 0.6 [Table 2]. The exemplified polyurethane is prepared from PolyTHF with Mn of 2000 g/mol and a hydroxy terminated polybutadiene in a 50:50 ratio reacted with an isophorone diisocyanate [Table1, 0155]. The curing agent B is a dicyandiamide [Table 1]. The adhesive is applied to substrates and cured to form adhesive bonded laminates [0146] of a vehicle such as a truck or bus [0147-0148].
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. the Max. elongation would inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. Furthermore, the addition of the inventive amount of polyurethane prepolymer of Kramer slightly reduces the tensile strength (TS) and the tensile shear strength (TSS) [compare Ref. 1 to Composition 1 in Table 2], and meanwhile the addition of an excessive amount of polyurethane prepolymer of Kramer significantly reduces the TS and the TSS [compare Ref. 2 to Composition 1 in Table 2]. This is an indication of an increase in ductility, which would coincide with an increase in Max. elongation. Furthermore, the vastly improved fracture energy (FE) at ambient and low temperatures are synonymous with improving toughness, which also coincides with an increase in Max. elongation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766